Siendo los hechos del presente caso iguales a los del No. 4653, Antonio C. Cosme, peticionario, v. José Candelario, alcaide, habeas corpus, resuelto por este tribunal el día 10 del corriente, por los fundamentos consignados en la opinión de dicho caso se revoca la sentencia apelada que en el presente caso dictó la Corte de Distrito de San Juan en enero 7, 1932, y se absuelve al acusado.
Apareciendo que los apelantes fallecieron, se decretó el sobresei-miento y archivo de los casos Nos. 4820, 4926 y 5011.